Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 1 of 7 PagelD# 78

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TAUMARA NICOLE HILL,

Plaintiff,
v. Civil Action No. 3:19¢v896
WAL-MART STORES EAST, LP,

Defendant.

MEMORANDUM OPINION

On December 4, 2020, Plaintiff Taumara Nicole Hill filed a Motion for Reconsideration
(the “Motion”), seeking to reopen this case. (ECF No. 15.) Defendant Wal-Mart Stores East.
LP, (“Wal-Mart”) responded in opposition (the “Opposition”). (ECF No. 16.) Hill did not reply
and the time to do so has expired. The Court dispenses with oral argument because the materials
before it adequately present the facts and legal contentions, and argument would not aid the
decisional process. Accordingly, this matter is ripe for disposition. For the reasons that follow.
the Court will deny the Motion for Reconsideration.

I. Factual and Procedural Background

On October 16, 2019, Hill commenced her action against Wal-Mart in the Circuit Court
for Henrico County. (ECF No. 1.) Wal-Mart timely removed the matter to this Court on
December 4. 2019. (/d.) In her Complaint, Hill raised one count of negligence, alleging that on
December 23, 2017, while shopping at a Wal-Mart store, she slipped “on a slick substance on the
..- floor” and suffered “serious and permanent injuries.” (Compl. €§ 9-10, ECF No. 1-1 .) Hill

specified that she fell in “the area . . . immediately adjacent to the produce displays” and that
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 2 of 7 PagelD# 79

“(t]he slick substance” that caused her to fall “was water that had been sprayed on the floor from
the produce display.” (/d. §§ 12-13.) Hill sought $750,000 in damages. (id. 6.)

On June 24, 2020, the Court received a motion to voluntarily dismiss the case without
prejudice, signed by Counsel for Hill and Wal-Mart. (ECF No. 12.) That same day, the Court
dismissed the case without prejudice. (ECF No. 14.)

Almost six months later, on December 4, 2020, the Court received the instant pro se
Motion for Reconsideration. (ECF No. 15.) In the Motion, Hill claims her “lawsuit was
dismissed on June 24, 2020 (the day before [her] deposition) without [her] authorization and
without notice.” (Mot. 1, ECF No. 15.) Hill avers she “received a hand delivered letter on June
25, 2020 (to sign) that advised [her] that [her lawyers] were no longer representing [her] and
released [her] files on seven discs.” (/d.) Hill claims she did “not receive any explanation for
the separation nor did [she] agree to dismiss the lawsuit.” (/d.) Also, on December 4, 2020, Hill
initiated a separate civil action, in which she filed a motion for leave to proceed in forma
pauperis to bring claims against Wal-Mart Stores East, LP, based on the same slip and fall
incident. See Hill v. Wal-Mart Stores East, LP, No 3:20cv930. That action remains pending
before this Court.

Il._ Standards of Review

A. Obligation to Construe Pro Se Pleadings Liberally

Because Hill proceeds pro se in the Motion, the Court liberally construes her filings. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally
construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” (internal quotation marks and citations

omitted)). Nonetheless, the requirement of liberal construction does not mean that the Court can
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 3 of 7 PagelD# 80

ignore a clear failure in the pleading to allege facts that set forth a claim cognizable in a federal
district court. See Ashcroft v. Igbal, 556 U.S. 662, 684 (2009) (outlining pleading requirements
under Federal Rule of Civil Procedure 8 for “all civil actions”). A pro se plaintiff litigant must
allege facts sufficient to state a cause of action. Bracey v. Buchanan, 55 F. Supp. 2d 416, 421
(E.D. Va. 1999) (citation omitted). The Court cannot act as a pro se litigant’s “advocate and
develop, sua sponte, statutory and constitutional claims that the [litigant] failed to clearly raise
on the face of [the] complaint.” Newkirk v. Cir. Ct. of Hampton, No. 3:14¢v372, 2014 WL
4072212, at *1 (E.D. Va. Aug. 14, 2014) (internal quotation marks and citations omitted).

B. Standard of Review: Rule 60(b)

Federal Rule of Civil Procedure 60(b) allows a court to

relieve a party . . . from a final judgment, order, or proceeding for the following

reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether

previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party; (4) the judgment is void; (5) the judgment has been satisfied.

released, or discharged; it is based on an earlier judgment that has been reversed or

vacated; or applying it prospectively is no longer equitable; or, (6) any other reason

that justifies relief.
Fed. R. Civ. P. 60(b). Providing relief under Rule 60(b) constitutes “an extraordinary remedy
that should not be awarded except under exceptional circumstances.” Mayfield v. Nat'l Ass ‘n for
Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citing Ackermann v. United
States, 340 U.S. 193, 202 (1950)). The party seeking relief under Rule 60(b) “must make a

threshold showing of timeliness,!!! ‘a meritorious claim or defense,’ and lack of unfair prejudice

 

' The Court construes the Motion as one motion filed pursuant to Federal Rule of Civil
Procedure 60(b). See In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992) (explaining that motion filed
beyond time period for a Rule 59(e) Motion constitutes a Rule 60(b) Motion). Federal Rule of
Civil Procedure 60 requires that “[a] motion under Rule 60(b) . . . be made within a reasonable
time—and for reasons (1), (2), and (3) no more than a year after the entry of the judgment or

3
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 4 of 7 PagelD# 81

to the opposing party.” Coleman v. Jabe, 633 F. App’x. 119, 120 (4th Cir. 2016) (quoting Aikens
v. Ingram, 652 F.3d 496, 501 (4th Cir. 201 1)) (stating that even a “postjudgment change in
decisional law . . . rarely provide[s] sufficiently extraordinary circumstances to justify relief
under Rule 60(b)(6)” (citations omitted)). A party must also demonstrate “exceptional
circumstances.” Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.
1993) (quoting Werner v. Carbo, 731 F.2d 204, 207 (4th Cir. 1984)). Only after a showing of
these “exceptional circumstances” may a Court find relief under one of the six factors.” Mayfield,
674 F.3d at 378.

Cc. Standard of Review: Rule 60(d)(3)

Rule 60(d)(3) permits a court to “set aside a judgment for fraud on the court.” Fed. R.
Civ. P. 60(d)(3). Fraud on the court requires that a litigant show more than ordinary fraud by the
opposing party. Fox ex rel. Fox v. Elk Run Coal Co.. Inc., 739 F.3d 131, 136 (4th Cir. 2014).
The litigant must demonstrate that the fraud “not only . . . involve[s] an intentional plot to
deceive the judiciary, but it must also touch on the public interest in a way that fraud between
individual parties generally does not.” /d. Examples include “bribery of a judge or juror, or
improper influence exerted on the court by an attorney, in which the integrity of the court and its
ability to function impartially is directly impinged.” Great Coastal Express Inc. v. Int'l Bhd.

Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 675 F.2d 1349, 1356 (4th Cir. 1982).

 

order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Hill filed the Motion for
Reconsideration one-hundred and sixty-three days after the Court entered its June 24, 2020 Order
dismissing the case without prejudice. Therefore, Hill filed it within one year of the Court’s
dismissal of her case, rendering the Motion timely under Rule 60. See id.

? Because Hill does not meet the threshold requirements of Rule 60(b), the Court need not
reach the subsections of the Rule.
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 5 of 7 PagelD# 82

Il. Analysis

The Court finds that Hill fails to demonstrate that she has a meritorious claim or that
exceptional circumstances warrant granting her Rule 60(b) Motion. To the extent Hill alleges
fraud under Rule 60(d), her motion fails to establish the influence of fraudulent behavior on the
Court. Lastly, the Court recognizes that Hill has initiated a new action against Wal-Mart in Case
Number 3:20cv930 based on the same slip and fall incident, which allows her to pursue her
requested relief.

A. Because the Motion for Reconsideration Fails to State a Meritorious Claim

and Does Not Establish Exceptional Circumstances, It Fails to Justify a
Reversal of This Court’s Decision

First, Hill “request[s] that [her] claim reopen as [she] seek[s] additional representation
and retrieve[s] additional documents, information and evidence regarding [her] claim so that
[she] may receive a fair trial as this is time sensitive.” (Mot. 1.) Apart from claiming that she
did not agree to the voluntary dismissal, Hill fails to identify why she meets the threshold
requirements of Rule 60(b) or pursuant to which specific section of Rule 60(b) she brings her
motion for reconsideration. This does not suffice to grant the extraordinary relief afforded to
litigants under Rule 60(b).

Second, Hill does not show “exceptional circumstances” as required by Rule 60(b).
Dowell, 933 F.2d at 48 (quoting Werner, 731 F.2d at 207). Simply requesting to reopen her
claims, without valid legal arguments to support granting the Motion, does not rise to the level of

demonstrating the “exceptional circumstances” required by Rule 60(b)(6). Id.

Moreover, to the extent that relief is sought under Rule 60(b)(1) for a mistake of law, Hill

fails to demonstrate that the Court made any such mistake. Hill v. McDermott, Inc., 827 F.2d

1040, 1043 (Sth Cir. 1987) (explaining that relief is available for an “obvious error of law,
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 6 of 7 PagelD# 83

apparent on the record,” such as a decision that “conflicts with a clear statutory mandate” or
“involves a fundamental misconception of the law” (citations omitted)).

Lastly, relief under Rule 60(b) is an “extraordinary” remedy “and is only to be invoked
upon a showing of exceptional circumstances.” Compton v. Alton S.S. Co., 608 F.2d 96, 102 (4th
Cir. 1979) (citations omitted). Hill fails to demonstrate any such extraordinary circumstances
that would warrant vacating the prior dismissal of this action. And because the Court dismissed
Hill's complaint without prejudice, she remains free to pursue her claims against Wal-Mart in
her contemporaneously filed new pro se civil action. (See ECF No. t, 3:20cv930.)

Because the Motion for Reconsideration fails to meet the threshold requirements of Rule
60(b), the Court next considers whether it satisfies Rule 60(d)(3).

B. Because Hill Does Not Establish the Influence of Fraudulent Behavior on the

Court, Rule 60(d)(3) Does Not Provide a Basis for Reversing This Court’s
Decision

Because Hill proceeds pro se and mentions in her Motion that she did not consent to the
dismissal of her case, the Court evaluates whether she asserts fraud on the court as required for
relief under Rule 60(d)(3). Fox, 739 F.3d at 136. The Court finds that the Motion for
Reconsideration does not provide grounds for reversing the dismissal of this action based on
fraud.

Hill fails to demonstrate that “the integrity of the court and its ability to function
impartially is directly impinged” by the actions of the Counsel for Plaintiff and Defendant.
Great Coastal Express, 675 F.2d at 1356. Hill states that she did not agree to the dismissal of
her case, but she does not allege factual assertions that plausibly advance fraudulent conduct.
Moreover, Hill does not articulate any undue influence that Counsel for Plaintiff and Defendant

may have had over this Court and its rulings. Rule 60(d)(3) requires a demonstration of fraud
Case 3:19-cv-00896-MHL Document17 Filed 01/12/21 Page 7 of 7 PagelD# 84

involving the judgment in question, or the ruling Hill is asking the Court to reverse. See Fed. R.
Civ. P. 60(d)(3). Hill does not demonstrate any fraudulent activity related to this Court or its
prior Orders, meaning her Motion similarly fails under Rule 60(d)(3).

The Court reiterates that it dismissed this case without prejudice after it received a jointly
signed stipulation of dismissal. (ECF Nos. 12, 14.) Hill now has another action pending wherein
she may litigate her claims against Wal-Mart if she so chooses. See Hill v. Wal-Mart Stores
East, LP, No. 3:20cev930 (E.D. Va. filed Dec. 4, 2020).

IV. Conclusion

For the reasons explained above, the Court will deny any request to modify or reopen this

action. (ECF No. 15).

An appropriate order shall issue.

isi | 7 ze

M. Hannay eh
United States Distri¢t Judge

Date: fi. (2, 20
Richmond, Virginia
